Judgment, Supreme Court, Bronx County (Harold Adler, J., at plea; Robert Torres, J., at sentence), rendered March 1, 2004, convicting defendant, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that he was entitled to a hearing on the issue of whether he violated the terms of his plea agreement is unpreserved since he never requested a hearing or moved to withdraw his plea (People v Chiclana, 21 AD3d 823 [2005], lv denied 6 NY3d 753 [2005]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that after a sufficient inquiry, the sentencing court properly determined that defendant had violated his plea agreement in several respects. There was no factual dispute requiring a hearing (see People v Valencia, 3 NY3d 714 [2004]). In particular, it is undisputed that defendant was rearrested, and that this new arrest resulted in an additional felony conviction that is not the subject of this appeal. Defendant’s suggestion that his choice to commit a new felony was somehow beyond his control is without merit. Concur—Mazzarelli, J.P, Andrias, Sullivan, McGuire and Malone, JJ.